IN THE
                       TENTH COURT OF APPEALS

                              No. 10-21-00111-CV

                           IN RE STEVEN EATON

                             Original Proceeding

                                        ***

                              No. 10-21-00107-CV

STEVEN EATON,
                                                         Appellant
v.

MAZANEC CONSTRUCTION CO., INC.,
                                                         Appellee




                         From the 74th District Court
                          McLennan County, Texas
                         Trial Court No. 2019-2092-3


                ORDER OF REFERRAL TO MEDIATION


      The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§
 154.001-154.073. The policy behind ADR is stated in the statute: “It is the policy of this

 state to encourage the peaceable resolution of disputes . . . and the early settlement of

 pending litigation through voluntary settlement procedures.”              Id. § 154.002.

 Mediation is a form of ADR.        Mediation is a mandatory but non-binding settlement

 conference, conducted with the assistance of a mediator.           Mediation is private,

 confidential, and privileged.

         We find that these proceedings are appropriate for mediation.           See id. §

 154.021(a).

         The Court assigns C. Alfred Mackenzie as the mediator for these proceedings.

 His address and contact number are as follows:

                                C. Alfred Mackenzie • Senior Counsel
                                West, Webb, Allbritton & Gentry, P.C.
                        510 N. Valley Mills Dr., Suite 201 • Waco, Texas 76710
                                      Ph: 254-620-6700 • Ext. 402
                                alfred.mackenzie@westwebblaw.com

         Mediation must occur within 60 days from the date of this Order.

         No less than seven calendar days before the first scheduled mediation session,

 each party must provide the mediator and all other parties with an information sheet

 setting forth the party’s positions about the issues that need to be resolved. At or

 before the first session, all parties must produce all information necessary for the

 mediator to understand the issues presented. The mediator may require any party to

 supplement the information required by this Order.

In re Eaton
Eaton v. Mazanec Const. Co., Inc.                                                     Page 2
         The mediator may make any orders determined to be necessary or appropriate

 to conduct the ordered mediation in such a way that the mediation has the best

 opportunity to reach a successful result. The mediator’s orders may include, but are

 not limited to, ordering the mediation to occur entirely via Zoom or some other media

 option, ordering the mediation to occur entirely in person at a place and time that the

 mediator determines is reasonable in light of the timing of the issues that need to be

 resolved, and/or assessing the cost of mediation other than equally if one of the parties

 seeks accommodations that the mediator determines are not of equal benefit to all the

 parties.

         Named parties must be present during the entire mediation process, and each

 party that is not a natural person must be represented by an employee, officer, agent,

 or representative with authority to bind the party to settlement.

         Immediately after mediation, the mediator must advise this Court, in writing,

 only that the cases did or did not settle and the amount of the mediator’s fee paid by

 each party. The mediator’s fees will be taxed as costs.   Unless the mediator agrees to

 mediate without fee or other arrangements are negotiated or ordered by the mediator

 as authorized above, the mediator must negotiate a reasonable fee with the parties,

 and the parties must each pay one-half of the agreed-upon fee directly to the mediator.

         Failure or refusal to attend the entire mediation as scheduled may result in the

 imposition of sanctions, as permitted by law.

In re Eaton
Eaton v. Mazanec Const. Co., Inc.                                                    Page 3
         Any objection to this Order must be filed with this Court and served upon all

 parties within ten days after the date of this Order, or it is waived.

         We refer these proceedings to mediation.

         The proceedings and all applicable deadlines are suspended as of the date of

 this Order. The suspension of these proceedings is automatically lifted when the

 mediator’s report to the Court is received. If the matters are not resolved at mediation,

 any deadline that began to run and had not expired by the date of this Order will begin

 anew as of the date the Court receives the mediator’s report. Any document filed by

 a party after the date of this Order and prior to the filing of the mediator’s report will

 be deemed filed on the same day, but after, the mediator’s report is received.



                                          PER CURIAM

Before Chief Justice Gray
Referred to mediation
Order issued and filed August 4, 2021
[RWR]




In re Eaton
Eaton v. Mazanec Const. Co., Inc.                                                     Page 4